UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6155


MARCUS DANIEL ALLISON,

                Plaintiff - Appellant,

          v.

TOM MARTIN, County of Oconee SC by Atty; DEPUTY SOL DAVID
WAGNER, Oconee Co; CHIEF PUBLIC DEFENDER WILSON BURR, Oconee
Co; CORPORAL JARRETT PRICE, O.C.S.O.; SERGEANT CASEY
BOWLING,   O.C.S.O.;  JAMES   SINGLETON,   Retired   Sheriff,
O.C.S.O.;   ELIZABETH  HOLCOMB,  M.D.   Lieber   Correctional
Institution; jointly, individually and in their official
capacities,

                Defendants - Appellees,

          and

JOHN DOE, a/k/a Sheriff, O.C.S.O.; RON DOE, jointly; DON
DOE, jointly, individually and in their official capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:14-cv-00668-RBH)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Marcus Daniel Allison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Marcus Daniel Allison appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Allison’s 42 U.S.C. § 1983 (2012) complaint.                        Allison

also appeals the district court’s subsequent text order denying

reconsideration.        We    have       reviewed    the     record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Allison v. Martin, No. 1:14-cv-00668-RBH

(D.S.C.   Nov.    24,   2014;       Dec.    19,     2014).       We   further       deny

Allison’s motion to appoint counsel and deny as unnecessary his

motion for a certificate of appealability.                       We dispense with

oral   argument    because        the    facts    and   legal     contentions        are

adequately    presented      in    the     materials    before    this      court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3